Title: To James Madison from Thomas Worthington, 8 June 1812 (Abstract)
From: Worthington, Thomas
To: Madison, James


8 June 1812, Senate Chamber. Has been requested by the Indiana territorial delegate and others to provide JM with information about James Scott, who “is recommended by sundry Gentlemen as a suitable person to fill the vacancy occasioned by the death of one of the judges there.” Scott received a “liberal education” and for some time taught “the dead languages in a seminary in Kentuckey.” He and Scott were among the first settlers on the Scioto River in 1797, and soon after Scott was appointed a judge in the court of common pleas. The two were intimately acquainted for several years. “I think I had a fair opportunity of knowing him for I saw him poor yet he preserved self respect and the respect of others. I saw his circumstances bettered yet he was not altered by the change.” Scott commenced the practice of law five or six years ago and soon after removed to the Indiana Territory, where “his standing is as respectable as any other gentleman of the bar.” Believes Scott to be “industrious studious rigid in his morals” and possessed of “a very strong mind.” Mentions that “the people of Indiana have for some time past been considerably effected by party spirit,” but Scott “has been so prudent as to avoid being entangled in the local party disputes.” Concludes this from the fact that Scott’s appointment is desired by gentlemen from both parties. His “desire to do justice to a worthy man” and to give useful information is his motive and “only apology” for trespassing on JM’s time.
